Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 12/14/20. 
Response to Amendment
The examiner acknowledges the amendment of claims 1,7-9,15,22-23 and the cancellation of claims 6,13,20, and 27.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-12, 14-19, 21-26, 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,7,14-15,16,18-19, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren US Patent Application Publication 20100275934 in view of Wittenberger et al. US Patent 6575933. 

Regarding claim 1, Keren teaches a system for assessing at least one characteristic of a device within a recipient, the system comprising:

a device removably insertable into the recipient, the device including at least one of a treatment element and implant, and at least one wireless tag positioned within at least one portion of the device (paragraph 089-090);

a tracking device including processing circuitry (paragraph 096) configured to:

if the device is inserted into the recipient, interrogate the at least one wireless tag positioned within at least one portion of the device (paragraph 093-094);

determine at least one characteristic of at least one portion of the device in three dimensional space based at least in part on the interrogation of the at least one wireless tag; the interrogation including receiving wireless data from the at least one wireless tag, the wireless data treatment element data (location data of catheter, endoscope, needle, paragraph 026,089) and cause the at least one characteristic of the at least one portion of the device relative to the recipient to be indicated (paragraph 096-098). Keren is silent on teaching the treatment element include a balloon configured to deliver cryogenic energy. Wittenberger et al. in an analogous art teaches a treatment device includes a balloon configured to deliver cryogenic energy (col. 3 lines 16-28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Keren as disclosed by Wittenberger because the system of Keren is directed to the monitoring a device implanted in the body and Wittenberger teaches an implanted device include a balloon configured to deliver cryogenic energy

Regarding claim 2, Keren teaches the processing circuitry is further configured to determine at least one of an impedance quantity and distance between wireless tags by assessing a signal strength and response time. (paragraph 0116, 0118, 0125). 

Regarding claim 5, Keren teaches the determining of the at least one characteristic of the at least one portion of the device in three dimensional space includes determining a position of the treatment element of the device based at least in part on the interrogation (paragraph 0116,0118,0125).
Regarding claim 7, Keren teaches the processing circuitry is further configured to determine an orientation between components of the device based at least in part on the interrogation (paragraph 096-098).

Regarding claim 14, Keren teaches at least one interrogation device in communication with the tracking device, the interrogation device configured to perform the interrogating of the at least one wireless tag (paragraph 081).

Regarding claim 15, Keren teaches a method for assessing at least one characteristic of a device within a recipient, the device being removably insertable into the recipient, the device including at least one of a treatment element and implant, and at least one wireless tag positioned within at least one portion of the device (paragraph 089-090), the method comprising:

if the device is inserted into the recipient, interrogating the at least one wireless tag positioned within at least one portion of the device (paragraph 093-094);
receiving wireless data from the at least one wireless tag, the wireless data including treatment element data (location data of catheter, endoscope, needle, paragraph 026,089);
determining at least one characteristic of at least one portion of the device in three dimensional space based at least in part on the interrogation of the at least one wireless tag and causing the at least one characteristic of the at least one portion of the device relative to the recipient to be indicated (paragraph 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Keren as disclosed by Wittenberger because the system of Keren is directed to the monitoring a device implanted in the body and Wittenberger teaches an implanted device include a balloon configured to deliver cryogenic energy

.
Regarding claim 16, Keren teaches the processing circuitry is further configured to determine at least one of an impedance quantity and distance between wireless tags by assessing a signal strength and response time. (paragraph 0116, 0118, 0125). 
Regarding claim 18, Keren teaches the determining the at least one characteristic of the at least one portion of the device in three dimensional space includes determining an orientation of the at least one portion of the device based at least in part on the interrogation (paragraph 098,0149).
Regarding claim 19, Keren teaches the determining of the at least one characteristic of the at least one portion of the device in three dimensional space includes determining a position of the treatment element of the device based at least in part on the interrogation (paragraph 0116,0118,0125).
Regarding claim 21, Keren teaches determining an orientation between components of the device based at least in part on the interrogation (orientation is represented by the positional information of the label, paragraph 028, 089)

Regarding claim 28, Keren teaches at least one interrogation device is in communication with the tracking device, the interrogation device configured to perform the interrogating of the at least one wireless tag (paragraph 081).
s 3, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren US Patent Application Publication 20100275934 in view of Wittenberger et al. US Patent 6575933 and further in view of Prutchi et al, US Patent 6198968.

Regarding claims 3 and 17, Keren is not explicit in teaching the impedance quantity between the wireless tags corresponds to an indication of a quality of therapy. Prutchi in an analogous art teaches the impedance quantity between the wireless tags corresponds to an indication of a quality of therapy (col. 5 lines 4-15). 
It would have been obvious to one of ordinary skill in the art to modify the system of Keren in view of Wittenbergeras disclosed by Prutchi because the impedance measurement of the implanted device provide an indication of the status of the implanted device.


Claims 8-9 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren US Patent Application Publication 20100275934 in view of Wittenberger et al. US Patent 6575933 and further in view of Frost US Patent Application Publication 20190336665. 
Regarding claims 8-9 and 22-23, Keren in view of Wittenberger is silent on teaching the interrogation of the plurality of wireless tags indicates at least one characteristic of expansion. Frost in an analogous art teaches interrogating the plurality of wireless tag and the interrogation of the plurality of wireless tags indicates at least one characteristic of expansion of a balloon device and teaches the characteristic of expansion of the balloon device include distance between wireless tag during expansion (the transponders or RFID device is use to determine the position of the outer walls of the ballloon device, paragraph 063).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Keren in view of Wittenberger as disclosed by Frost because such modification provide an effective and reliable means for providing medical treatment by the implanted device. 

Claim 10-12 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren US Patent Application Publication 20100275934 in view of Wittenberger et al. US Patent 6575933 and further in view of   Scully US Patent Application Publication 20070078334.
Regarding claims 10-12 and 24-26, Keren is not explicit in teaching causing of the at least one characteristic of the at least one portion of the device relative to the recipient to be visually indicated at least in part by overlaying the visual indication on a mapping of the recipient. Scully in an analogous art teaches causing of the at least one characteristic of the at least one portion of the device relative to the recipient to be visually indicated at least in part by overlaying the visual indication on a mapping of the recipient and the mapping is a three dimensional mapping of the recipient (paragraph 061).
It would haven obvious to one of ordinary skill in the art to modify the system of Keren in view of Wittenberger as disclosed by Scully because such modification provide an improved and cost effective  means for guiding medical instruments to targets inside the human body.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VERNAL U BROWN/Primary Examiner, Art Unit 2683